     Case 1:19-cv-01105-AWI-BAM Document 67 Filed 10/02/20 Page 1 of 4


     Frederick J. Geonetta, SBN 114824
1
     Kenneth Frucht, SBN 178881
2    Geonetta & Frucht LLP
     825 Washington Street, Suite 220
3    Oakland, CA 94607
     Telephone: (510) 254-3777
4    fred@geonetta-frucht.com
     kfrucht@gmail.com
5

6
     Attorneys for Plaintiff
     JERRY COX
7
                                    UNITED STATES DISTRICT COURT
8
                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
9

10
      JERRY COX, an Individual,                            CASE NO.: 1:19-cv-01105-AWI-BAM
11
                     Plaintiff,                            STIPULATION TO EXTEND TIME
12
      v.                                                   FOR PLAINTIFF JERRY COX TO
                                                           RESPOND TO DEFENDANTS’
13                                                         MOTIONS TO DISMISS AND
      MARIPOSA COUNTY; MARIPOSA
      COUNTY SHERIFF; SHERIFF DEPUTY                       MOTIONS FOR STAY/ABSTENTION;
14
      WILLIAM ATKINSON; SHERIFF DEPUTY                     ORDER
      WESLEY SMITH; ASHLEY HARRIS;
15
      CALIFORNIA RECEIVERSHIP GROUP
      (“CRG”) AND MARK ADAMS IN HIS
16
      INDIVIDUAL AND OFFICIAL CAPACITY,                    Hearing Date: October 19, 2020
      AND DOES 1 THROUGH 100, INCLUSIVE.                   Hearing Time: 1:30 p.m.
17                                                         Judge: Anthony W. Ishii
                    Defendants.                            Action Filed: August 12, 2019
18

19

20
             On August 7, 2020, Plaintiff Jerry Cox filed a Stipulation and [Proposed] Order for a
21
     further extension of time in which to oppose and have heard the Defendants’ several motions on the
22
     pleadings (Dckt. 62), with the Court signing the Order approving the Stipulation on August 10, 2020
23
     (Dckt 64). Plaintiff sought the August 7, 2020 extension after his attorney Marc Angelucci was
24
     murdered, and Mr. Angelucci’s computers and work product were taken into the custody of law
25   enforcement and investigators. Plaintiff’s requested extension was predicated on the expectation
26   that law enforcement was promptly seeking appointment of a special master to take custody of Mr.
27   Angelucci’s files and records, and that Mr. Angelucci’s computer and paper files relating to the
28   Plaintiff’s case(s) would be released to Plaintiff in short order. That turned out not to be the case.


                                                                                                              1
     Case 1:19-cv-01105-AWI-BAM Document 67 Filed 10/02/20 Page 2 of 4


1    Since the Stipulation was filed, Plaintiff’s attorneys and investigator have made repeated telephone

2    and email inquiries with several San Bernardino County Sheriff detectives assigned to Mr.

3    Angelucci’s murder, including the Sheriff’s public affairs unit and multiple calls to local FBI offices

4    once the FBI became involved due to the murder suspect’s apparent assassination of the son and

5
     shooting of the husband of a federal court judge, all in an attempt to determine whether a special
     master was appointed and to retrieve the computer files and records, or at least copies thereof.
6
     However, until September 23, 2020, Plaintiff’s inquires have gone without a response. On
7
     September 23, 2020, Plaintiff finally received the following email from Detective Simon DeMuri of
8
     the San Bernardino Sheriff’s Office:
9

10
            Hello Jerry. I apologize for my delayed response. We have been crazy busy, but
            that is no excuse. I had a phone call with Fred Giannetta [sic] this morning about
11          this. Unfortunately a special master was assigned to the case at the onset,
            however was cancelled when we linked the suspect to the murder. We cannot
12          release any of the evidence until the case is through the DA’s office and any court
            proceedings that may happen as a result. This process is not a fast one and can
13
            take many months to complete, unfortunately. I hope to have my case completed
14
            and to our DA for review in the next month or two, once there it has to go through
            the review process which could take four or more weeks.
15
     Detective Demuri repeated this information in his call with Plaintiff’s counsel Fred Geonetta,
16   adding that because the files were evidence in a criminal investigation, even with a special master
17   appointed, the materials could not be released to anyone even when a special master is appointed
18   unless there is a court order. Needless to say, getting the extensive work product from Mr.
19   Angelucci’s files and records is a significantly more involved process than Plaintiff anticipated.
20          In light of the above, Plaintiff now seeks an additional extension of time to respond to

21   Defendant Ashley Harris’ Motion To Dismiss and Motion For Stay (the Harris Motions), and to the

22   Motion For Abstention and Stay and the Motion To Dismiss in this action filed by the Mariposa

23
     County Defendants (the County Motions). Plaintiff seeks this additional extension having just been
     informed that, contrary to his prior understanding, a special master has not been appointed and is not
24
     in possession of the computers and work product of Mr. Angelucci, and Mr. Angelucci’s computers
25
     and work product will not be available for at least several more months. Plaintiff now realizes that
26
     he will have to prepare the motion opposition papers without the benefit of Mr. Angelucci’s work
27
     product. Plaintiff needs additional time to recreate Mr. Angelucci’s evidence files, research, and
28

     STIPULATION AND PROPOSED ORDER RE EXTENSION
     TO RESPOND DEFENDANTS’ MOTION FOR STAY/ABSTENTION AND MOTIONS TO DISMISS                               2
      Case 1:19-cv-01105-AWI-BAM Document 67 Filed 10/02/20 Page 3 of 4


1    work product in order to respond to Defendants’ several respective motions.

2           Counsel for Defendants believe that most of the issues in the Motions primarily involve

3    questions of law for which Mr. Angelucci’s files would not seem necessary. Nevertheless,

4    Defendants are willing to stipulate to this continuance.

5
            Therefore, Defendants do not oppose this final brief extension of the briefing schedule and
     hearing, and thus, pursuant to Rule 6(b)(1) of the Federal Rules of Civil Procedure, Local Rule 143,
6
     and Local Rule 144, the parties hereby agree to continue the hearing on the Harris Motions and the
7
     County Motions for 56 days to give Plaintiff Jerry Cox additional time to file oppositions to the 4
8
     defense Motions in this action, and to have all the Defendants’ Motions heard on the same day on
9
     December 14, 2020. Thus, the parties stipulate to continue the hearing date on the Defendants’
10
     Motions for 56 days from October 19, 2020 at 1:30 p.m. to December 14, 2020 at 1:30 p.m., with
11
     Plaintiff’s opposition papers to each of the Motions due 21 days before the new hearing date, and
12
     Defendants’ reply papers due 7 days before the new hearing date. The stipulated proposed due date
13
     of Plaintiff’s opposition papers is deliberately inconsistent with the Eastern District’s Local Rules.
14

15                                                                 Respectfully submitted,
16

17   DATED: September 28, 2020                                     GEONETTA & FRUCHT, LLP

18
                                                                   By: ss//Ken Frucht
19                                                                       Frederick J. Geonetta
                                                                         Geonetta & Frucht LLP
20                                                                       Attorneys for Plaintiff Jerry Cox
21

22
     DATED: September 28, 2020                                     JENNER & BLOCK LLP

23                                                                 By: ss//Anthony Basich
                                                                          Anthony Basich
24                                                                        Brian Adesman
                                                                          Attorneys for Defendant
25                                                                        Ashley Harris
26   ///

27   ///

28   ///

     STIPULATION AND ORDER RE EXTENSION
     TO RESPOND DEFENDANTS’ MOTION FOR STAY/ABSTENTION AND MOTIONS TO DISMISS                                 3
     Case 1:19-cv-01105-AWI-BAM Document 67 Filed 10/02/20 Page 4 of 4


1
     DATED: September 28, 2020                        SILVER & WRIGHT LLP
2
                                                            By: ss// John M. Fujii
3                                                           John M. Fujii
                                                            Attorneys for Defendants
4                                                           Mariposa County, Mariposa
                                                            County Sheriff’s Office, William
5
                                                            Atkinson, and Wesley Smith
6

7
     IT IS SO ORDERED.
8
     Dated: October 2, 2020
9

10

11   SENIOR DISTRICT
     JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER RE EXTENSION
     TO RESPOND DEFENDANTS’ MOTION FOR STAY/ABSTENTION AND MOTIONS TO DISMISS             4
